DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are generally directed to a process that applys a signal processing as a pre-processing for a neural network to transform raw data in a useful and efficient format that that can be understood and analyzed by neural networks and machine learning. It is an abstract idea related to a mental process of a common practice in the field of neural networks. Any neural networks must use an appropriate data format (e.g., number of data bits) for obtaining an output with a predefined performance (e.g., accuracy, processing speed, etc.). The claimed limitation recited in claims 1 and 10 is merely a general concept and provides no particular improvement over the common practice.
The claimed limitation recited in the claims is not integrated into a practical application besides a general concept.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. That is, there are no any additional steps and apparatus in the claimed process to be significantly more than a generic idea of operating a neural network.
Therefore, the claims are directed an abstract idea and are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bengio et al (U.S PG-PUB NO. 20180174575 A1).
	-Regarding claim 1, Bengio discloses a data processing system, comprising (Abstract; FIGS. 1-5): at least one signal processing unit (FIG. 3, filter module 325, 
    PNG
    media_image1.png
    529
    759
    media_image1.png
    Greyscale
FIG. 2, blocks 205-245), wherein a first signal processing unit of the at least one signal processing unit performs signal processing with at least one first parameter (FIG. 3; [0078], “parameters of the filters used by the filter module 325”; [0067], “performs processing, such as feature extraction”; [0071]; FIG. 2; equations (1)-(2)); and at least one neural network layer (FIG. 3, neural network 327; FIG. 2, block 215), wherein a first neural network layer of the at least one neural network layer has at least one second parameter ([0051], “LTSM layers … deep neural network”; [0052], “1024 hidden units” (a person skilled in the art would understand that any weight of neural network can be considered a second parameter)), and the at least one first parameter and the at least one second parameter are trained jointly ([0059]-[0060]; [0062]; [0073], “the elements of the filter matrix are trained jointly with the rest of the neural network”; [0078], “The parameters of the filters used by the filter module 325 can also be learned jointly as the neural network 327 is updated”; FIGS 2-3 ).
	-Regarding claim 2, Bengio further discloses wherein the at least one first parameter and the at least one second parameter are variable, and the at least one first parameter and the at least one second parameter are automatically adjusted according to an algorithm ([0062], “SGD training”; [0073]; [0078], “error is then back-propagated through the neural network to update the weights within the neural network … parameters of the filters used by the filter module 325 can also be learned jointly as the neural network 327 is updated”).
	-Regarding claim 3, Bengio further discloses wherein an output of the data processing system is a function of the at least one first parameter and the at least one second parameter, and is associated with the at least one first parameter and the at least one second parameter (FIGS. 2-3).
-Regarding claim 6, , Bengio further discloses  wherein the first signal processing unit receives at least one first data from the first neural network layer or transmits the at least one first data to the first neural network layer (FIGS. 2-3).
-Regarding claim 7, Bengio further discloses wherein one of the at least one neural network layer comprises Convolutional Neural Network (CNN), Recurrent Neural Network (RNN), Feedforward Neural Network (FNN), Long Short-Term Memory (LSTM) Network, Gated Recurrent Unit (GRU), Attention Mechanism, Activation Function, fully-connected layer or pooling layer (FIG. 2, long short-term memory, deep neural network)
-Regarding claim 8, Bengio further discloses wherein operation of the at least one signal processing unit comprises Fourier transform, cosine transform, inverse Fourier transform, inverse cosine transform, windowing or framing (FIG. 2; [0047], “Fourier transform”; [0073]).
-Regarding claim 9, Bengio further discloses wherein the at least one first parameter and the at least one second parameter are gradually converged by means of an algorithm ([0058], “converges”; [0062]; [0078]; (a person skilled in the art would understand that it is one of basic requirements to get learning algorithm gradually converged for training of neural networks and adaptation of signal processing filters)).
	-Regarding claim 10, Bengio discloses a data processing method for a data processing system, comprising (Abstract; FIGS. 1-5): determining at least one signal processing unit (FIG. 3, filter module 325, FIG. 2, , blocks 205-245)  and at least one neural network layer of the data processing system (FIG. 3, neural network 327; FIG. 2, block 215), wherein a first signal processing unit of the at least one signal processing unit performs signal processing with at least one first parameter (FIG. 3; [0078], “parameters of the filters used by the filter module 325”; [0067], “performs processing, such as feature extraction”; [0071]; FIG. 2; equations (1)-(2)), and a first neural network layer of the at least one neural network layer has at least one second parameter ([0051], “LTSM layers … deep neural network”; [0052], “1024 hidden units” (a person skilled in the art would understand that any weight of neural network can be considered a second parameter)); automatically adjusting the at least one first parameter and the at least one second parameter according to an algorithm ([0059]-[0060]; [0062], “SGD training”; [0073]; [0078], “error is then back-propagated through the neural network to update the weights within the neural network … parameters of the filters used by the filter module 325 can also be learned jointly as the neural network 327 is updated”; [0052]); and calculating an output of the data processing system according to the at least one first parameter and the at least one second parameter (FIG. 2, output 260; FIG. 3, output 329; FIG. 4).
	-Regarding claim 11, Bengio further discloses wherein the at least one first parameter and the at least one second parameter are variable, the at least one first parameter and the at least one second parameter are trained jointly, and the algorithm is Backpropagation (BP) ([0078]).
	-Regarding claim 12, Bengio further discloses wherein the output of the data processing system is a function of the at least one first parameter and the at least one second parameter, and is associated with the at least one first parameter and the at least one second parameter (FIGS. 2-3).
-Regarding claim 15, Bengio further discloses  wherein the first signal processing unit receives at least one first data from the first neural network layer or transmits the at least one first data to the first neural network layer (FIGS. 2-3).
-Regarding claim 16, Bengio further discloses wherein one of the at least one neural network layer comprises Convolutional Neural Network (CNN), Recurrent Neural Network (RNN), Feedforward Neural Network (FNN), Long Short-Term Memory (LSTM) Network, Gated Recurrent Unit (GRU), Attention Mechanism, Activation Function, fully-connected layer or pooling layer (FIG. 2, long short-term memory, deep neural network)
-Regarding claim 17, Bengio further discloses wherein operation of the at least one signal processing unit comprises Fourier transform, cosine transform, inverse Fourier transform, inverse cosine transform, windowing or framing (FIG. 2; [0047], “Fourier transform”; [0073]).
	-Regarding claim 18, Bengio further discloses wherein the at least one first parameter and the at least one second parameter are gradually converged by means of an algorithm ([0058], “converges”; [0062]; [0078]; (a person skilled in the art would understand it is one of basic requirements to get learning algorithm gradually converged for training of neural networks and adaptation of signal processing filters)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bengio et al (U.S PG-PUB NO. 20180174575 A1) in view of Li et al (U.S PG-PUB NO. 20170278513 A1).
	-Regarding claims 4 and 13, Bengio discloses the system of claim 1 and the method of claim 10.
	Bengio is silent to teach wherein the first signal processing unit receives at least one first data, the first neural network layer receives at least one second data, and a portion or all of the at least one first data is a same as a portion or all of the at least one second data.
	In the same field of endeavor, Li teaches wherein the first signal processing unit receives at least one first data, the first neural network layer receives at least one second data, and a portion or all of the at least one first data is a same as a portion or all of the at least one second data (Li: FIG. 1 
    PNG
    media_image2.png
    428
    614
    media_image2.png
    Greyscale
(bottom part of FIG. 1)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bengio with the teaching of Li by using the same portion of the at least one first data as the portion of  the at least one second data in order to perform neural network adaptive beamforming for multichannel speech recognition with generated filter parameters from neural network.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bengio et al (U.S PG-PUB NO. 20180174575 A1) in view of Lee et al (AICAS, pp. 97-101, 18-20 March, 2019).
-Regarding claims 5 and 14, Bengio discloses the system of claim 1 and the method of claim 10.
Bengio is silent to teach wherein at least one third data outputted by the first signal processing unit and at least one fourth data outputted by the first neural network layer are combined, and a manner of combination comprises concatenation or summation.
In the same field of endeavor, Lee teaches wherein at least one third data outputted by the first signal processing unit and at least one fourth data outputted by the first neural network layer are combined, and a manner of combination comprises concatenation or summation (Lee: Fig. 2 
    PNG
    media_image3.png
    223
    498
    media_image3.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bengio with the teaching of Li by using accelerators that convolutional neural network (CNN) and fast Fourier transform (FFT) are embedded as shown in above Fig. 2 in order to leveraging the high similarity between CNN and FFT computations for speech enhancement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             
/NANCY BITAR/Primary Examiner, Art Unit 2664